DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 6, filed April 8, 2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 under statutory-type double patenting has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims 
Claims 1, 11, 10, 2, 3, 4, 5, 6, 9, 12, 13, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2011/0305274, referred to herein as “Fu”) in view of Tsai et al. (US 2012/0082241, referred to herein as “Tsai”) and Auyeung et al. (US 2011/0249725, referred to herein as “Auyeung”).

Regarding claim 1, Fu discloses: A method comprising:
determining whether sample adaptive offset (SAO) filtering is applied to a reconstructed picture in a video encoder (Fu: paragraph [0027], lines 2-4, disclosing that adaptive offset may be applied to a region of the picture; paragraph [0029], lines 11-13, disclosing determining whether or not offset correction is made fora given region—e.g., whether or not SAO is applied to the region);
estimating parameters of an adaptive loop filter (Fu: paragraph [0027], lines 4-5, disclosing application of ALF selectively; paragraph [0029], lines 5-7, disclosing offset and no offset)…; and
applying the adaptive loop filter to at least some pixels of the reconstructed picture based on the estimated parameters (Fu: Fig. 1, elements 128 and 132, disclosing use of an adaptive loop filter on reconstructed data in a video encoder)…
Fu does not explicitly disclose: wherein the parameters of the adaptive loop filter include a plurality of coefficients and wherein the adaptive loop filter includes symmetric 2D finite impulse response (FIR) filters.
However, Tsai discloses: wherein the parameters of the adaptive loop filter include a plurality of coefficients (Tsai: paragraph [0034]; equation 1, disclosing coefficients w; of the ALF).

One would have been motivated to modify Fu in this manner in order to provide more flexible and/or localized processing and better optimize system performance among various processing structures and various candidate filters (Tsai: paragraph [0004]).
Fu and Tsai do not explicitly disclose: wherein the adaptive loop filter includes symmetric 2D finite impulse response (FIR) filters.
However, Auyeung discloses: wherein the adaptive loop filter includes symmetric 2D finite impulse response (FIR) filters (Auyeung: paragraphs [0044], [0048], and [0053], disclosing use of symmetric 2D FIR filters in adaptive loop filtering).
At the time the invention was made it would have been obvious fora person having ordinary skill in the art to use the FIR filters of Auyeung with the methods of Fu and Tsai.
One would have been motivated to modify Fu and Tsai in this manner in order to effectively reduce noise associated with coded images while reducing decoder computation (Auyeung: paragraphs [0006] through [0010]).

Regarding claim 11, Fu, Tsai and Auyeung disclose: The method of claim 1, wherein estimating parameters of an adaptive loop filter comprises estimating parameters of the adaptive loop filter using a first technique or a second technique (Fu: paragraph [0027], disclosing application of ALF selectively; paragraph [0029], disclosing offset and no offset); and further comprising performing adaptive loop filtering for the reconstructed picture selectively (Fu: paragraph [0027], lines 4-5, disclosing application of ALF selectively) with or without the offset (Fu: paragraph [0029], lines 5-7, disclosing offset and no offset) based on whether the SAO filtering is applied to the reconstructed picture (Fu: paragraphs [0030] and [0031], disclosing adaptive offset based on a classification of pixels of the reconstructed picture; paragraph [0033], lines 4-9, .

Regarding claim 10, Fu, Tsai and Auyeung disclose: The method of claim 11, wherein performing adaptive loop filtering for the reconstructed picture selectively with or without the offset includes: using adaptive loop filtering with no offset for the reconstructed picture when the SAO filtering is applied to the reconstructed picture (Fu: paragraph [0029], disclosing filtering for groups designated for no offset correction; Tsai: paragraph 0021, lines 51-54, disclosing that when SAO is used adaptive loop filtering is used to process reconstructed video; paragraph 0030; equation 1, disclosing ALF-based Wiener filtering without an offset); and using adaptive loop filtering with the offset for the reconstructed picture when the SAO filtering is not applied to the reconstructed picture (Fu: paragraph [0027], lines 2-4, disclosing that adaptive offset, adaptive loop filtering, or a combination may be applied to a region of the picture; paragraph [0029], disclosing filtering for groups designated for offset correction; Tsai: paragraph 0021, lines 37-40, disclosing that SAO filtering maybe applied to process reconstructed video in combination with or in place of deblocking filtering—e.g., suggesting that SAO filtering may not be applied in some instances; paragraph 0022, lines 1-3, disclosing application of adaptive loop filtering to reconstructed frames).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 2, Fu, Tsai and Auyeung disclose: The method of claim 10, wherein using adaptive loop filtering with no offset comprises: determining filter parameter values for an adaptive loop filter to be applied to a selected portion of reconstructed pixels in the reconstructed picture (Tsai: paragraph 0034, lines 1-7, disclosing determination of ALF coefficients—e.g., filter parameters), wherein the offset is assumed to be zero and wherein only values of the plurality of coefficients are determined (Tsai: equation 1, disclosing applying ALF coefficients without an associated offset to a reconstructed signal); applying the adaptive loop filter to at least some pixels of the portion of reconstructed pixels using the values of the plurality of coefficients (Tsai: paragraph 0034, lines 12-15, disclosing application of the adaptive loop filter to a region that may include a group of pixels from a classification; paragraph 0029, lines 3-5, disclosing that the classification maybe based on intensity of the video), wherein a value of the offset is assumed to be zero (Tsai: equation 1, disclosing application of ALF filter coefficients without an offset); and signaling the filter parameter values in a compressed video bit stream (Tsai: paragraph 0006, lines 28-30, disclosing incorporating information of the filter in a video bit stream).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 3, Fu, Tsai and Auyeung disclose: The method of claim 2, wherein applying the adaptive loop filter comprises: computing a filtered pixel value q(x,y) for each pixel p(x,y) of the at least some pixels as per                         
                            q
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                            ,
                        
                     wherein N+1 is a number of the plurality of filter coefficients and ci are the filter coefficients (Tsai: equation 1, disclosing calculation of the restored filter via the adaptive loop filter; paragraph [0026], lines 1-3, disclosing that the filter maybe applied on video pixels).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 4, Fu, Tsai and Auyeung disclose: The method of claim 2, wherein the portion of reconstructed pixels is a region of the reconstructed picture selected from a plurality of regions of the reconstructed picture (Tsai: paragraph [0046], lines 8-10, disclosing dividing reconstructed video data into a plurality of regions; paragraph [0046], lines 14-16, disclosing applying the filter to the regions).


Regarding claim 5, Fu, Tsai and Auyeung disclose: The method of claim 2, further comprising: signaling in the compressed video bit stream that adaptive loop filtering with no offset is used (Tsai: paragraph [0006], lines 28-30, disclosing incorporating information of the filter in a video bit stream; equation 1, disclosing use of an ALF filter with no coefficient), and wherein signaling the filter parameter values comprises signaling only the values of the plurality of coefficients (Tsai: paragraph 0022, lines 28-31, disclosing that filter coefficients may be transmitted—e.g., in the bitstream).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 6, Fu, Tsai and Auyeung disclose: The method of claim 2, wherein signaling the filter parameter values comprises signaling the values of the plurality of coefficients (Fu: paragraph [0027], disclosing signaling of whether filters are applied; Tsai: paragraph [0034]; equation 1, disclosing coefficients Wi of the ALF; paragraph [0022], 28-31, disclosing transmission of filter coefficients) and a value of zero for the offset (Tsai: equation 1, disclosing application of ALF filter coefficients without an offset).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 9, Fu, Tsai and Auyeung disclose: The method of claim 10, wherein using adaptive loop filtering with a computed offset comprises: determining filter parameter values for an adaptive loop filter to be applied to a selected portion of reconstructed pixels in the reconstructed picture (Tsai: paragraph 0034, disclosing , wherein values of the plurality of coefficients and a value of the offset are determined (Fu: paragraphs [0022] and [0023], disclosing use of offset values); applying the adaptive loop filter to at least some pixels of the portion of reconstructed pixels (Tsai: paragraph 0021, lines 29-32, disclosing application of the adaptive loop filter to a reconstructed signal; paragraph 0023, lines 6-8, disclosing that the ALF is applied on a pixel by pixel basis) using the values of the plurality of coefficients (Tsai: equation 1; paragraph 0034, disclosing use of filter coefficients) and the value of the offset (Fu: paragraphs [0022] and [0023], disclosing use of offset values); and signaling the filter parameter values in a compressed video bit stream (Tsai: paragraph 0006, lines 28-30, disclosing incorporating information of the filter in a video bit stream; paragraph 0022, lines 28-31, disclosing that filter coefficients maybe transmitted—e.g., in the bitstream).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 12, Fu, Tsai and Auyeung disclose: The method of claim 1, wherein estimating the parameters of the adaptive loop filter comprises estimating parameters of the adaptive loop filter using the first technique or the second technique includes: estimating the parameters of the adaptive loop filter using the first technique in response to determining that the SAO filtering is applied to the reconstructed picture (Fu: paragraph [0018], disclosing estimating parameters of the adaptive loop filter; paragraph [0029], disclosing filtering for groups designated for no offset correction; Tsai: paragraph 0021, lines 51-54, disclosing that when SAO is used adaptive loop filtering is used to process reconstructed video; paragraph 0030; equation 1, disclosing ALF-based Wiener filtering without an offset); and estimating the parameters of the adaptive loop filter using the second technique in response to determining that the SAO filtering is not applied to the reconstructed picture (Fu: paragraph [0018], disclosing estimating parameters of the adaptive loop filter; paragraph [0027], lines 2-4, disclosing that adaptive offset, adaptive loop filtering, or a combination .
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 13, Fu, Tsai and Auyeung disclose: The method of claim 12, wherein the first technique includes assuming that the offset parameter is zero (Fu: paragraph [0029], disclosing filtering for groups designated for no offset correction—e.g., the offset is zero), and wherein the second technique includes not assuming that the offset parameter is zero (Fu: paragraph [0029], disclosing application of an offset—e.g., anon-zero offset parameter).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 14, Fu, Tsai and Auyeung disclose: The method of claim 12, wherein the first technique includes estimating the parameters of the adaptive loop filter using a sum of the original pixel values (Tsai: equation 1, disclosing calculation of the restored filter via the adaptive loop filter using a summation; paragraph 0026, lines 1-3, disclosing that the filter maybe applied on video pixels), and wherein the second technique includes estimating the parameters of the adaptive loop filter without using a sum of the original pixel values (Fu: paragraph [0029], disclosing application of no offset—e.g., offset without use of a sum).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Regarding claim 15, Fu, Tsai and Auyeung disclose: The method of claim 12, wherein the first technique includes estimating the parameters of the adaptive loop filter using an (M-1) x (M-1) matrix, and wherein the second technique includes estimating the parameters of the adaptive loop filter using a M x M matrix (Tsai: paragraph [0038], disclosing use of a matrix in estimating parameters; equation 1).
The motivation for combining Fu, Tsai and Auyeung has been discussed in connection with claim 1, above.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu in view of Tsai and Auyeung as applied to claim 2 above, and further in view of Kadono et al. (US 2004/0076237, referred to herein as “Kadono”).

Regarding claim 7, Fu, Tsai and Auyeung disclose: The method of claim 2, wherein signaling the filter parameter values comprises: signaling filter parameter values for each row of regions in the reconstructed picture (Tsai: paragraph [0046], lines 1-3, disclosing a flag signaling filter information incorporated in an encoded bit stream; Fig. 3; paragraph [0025], lines 14-17, disclosing filter selection along rows of blocks)
The motivation for combining Fu, Tsai and Auyeung have been discussed in connection with claim 1, above.
Fu, Tsai and Auyeung do not explicitly disclose: wherein the filter parameter values for a row are signaled one of immediately prior to data for the row or immediately following the data for the row.
However, Kadono discloses: wherein the filter parameter values for a row are signaled one of immediately prior to data for the row or immediately following the data for the row (Kadono: paragraph 0160, 
	At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use the parameter signaling of Kadono in the methods of Fu, Tsai and Auyeung.
	One would have been motivated to modify Fu, Tsai and Auyeung in this manner in order to better allow for correct decoding of slice data (Kadono: paragraph 0160, lines 4-7).

	Regarding claim 8, Fu, Tsai, Auyeung and Kadono disclose: The method of claim 2, wherein signaling the filter parameter values comprises: signaling filter parameter values for each region in the reconstructed picture (Tsai: paragraph 0046, lines 1-3, disclosing a flag signaling filter information incorporated in an encoded bit stream; paragraph 0021, lines 29-32, disclosing application of a filter to a reconstructed signal), wherein the filter parameter values for a region are signaled one of immediately prior to data for the region or immediately following the data for the region (Kadono: paragraph 0160, disclosing use of a slice header including a filter setting parameter signal associated with slice data; paragraph 0036, disclosing that a slice may be composed of plural blocks—e.g., a row; Fig. 12(c), disclosing that the slice header including the filter setting parameters “FtrStr” proceeds the slice data).
	The motivation for combining Fu, Tsai, Auyeung and Kadono has been discussed in connection with claim 7, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,708,622. Although the claims at issue are not identical, they are not patentably distinct from each other, as shown in table 1 below.

Claim 1 of Instant Application
A method comprising:
determining whether sample adaptive offset (SAO) filtering is applied to a reconstructed picture in a video encoder;
estimating parameters of an adaptive loop filter, wherein the parameters of the adaptive loop filter include a plurality of coefficients; and
applying the adaptive loop filter to at least some pixels of the reconstructed picture based on the estimated parameters, wherein the adaptive loop filter includes symmetric 2D finite impulse response (FIR) filters.
Claim 1 of US 10,708,622
A method comprising:
determining whether sample adaptive offset (SAO) filtering is applied to a reconstructed picture in a video encoder, wherein the SAO filtering compensates for an intensity shift in the reconstructed picture;
estimating parameters of an adaptive loop filter based on whether the SAO filtering is applied to the reconstructed picture, wherein the parameters of the adaptive loop filter include a plurality of coefficients and selectively include an offset parameter, the selection based on whether the SAO filtering is applied to the reconstructed picture; and
applying the adaptive loop filter to at least some pixels of the reconstructed picture based on the estimated parameters, wherein the adaptive loop filter includes symmetric 2D finite impulse response (FIR) filters.

Table 1

Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 6, 7, 8, 9, 10, 11, 3, 2, 12, 13, 14 and 15, respectively, of U.S. Patent 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484